By the Court,
Cole, J.
It is very manifest that the case of Grover et al. v. Shannon et al., was a suit on the equity side of the court. It was an action brought by the plaintiffs to enjoin and restrain the defendants from keeping up and maintaining a dam in such a manner and height as to obstruct the plaintiffs in the use and enjoyment of their mill. The cause was one of equitable cognizance, and called fot the remedial interposition of a court of equity. An injunction, it appears, was granted in the case. And this is a proceeding against the defendants in that suit for violating such injunction.
The plaintiffs made an application for an attachment against the defendants, and, after various proceedings therein, which it is not necessary to notice, the court adjudged the defendants to be guilty of the contempt charged against them for a breach of the injunction granted in the cause, and ordered them to pay one hundred dollars to the plaintiffs, for their damages sustained for violating the injunction, together with costs, within sixty days, and in default of such payment that they be imprisoned in the county jail. until such payment was made. And a writ of error has been sued out for the purpose of bringing this order and commitment before us for review. The question which first presents itself is, whether a writ of error lies in such a case? We have been referred to no case which sanctions the practice here adopted. If a review of the regularity of the order adjudging the defendants guilty of a contempt for violating the injunction in the chancery suit, could be had, it must be by an appeal from that order. A writ of error did not lie to bring up for review a decree or order in a chancery suit under the former practice, and this court has decided that the code does not enlarge the functions of a writ *608of error. Delaplaine et al. v. The City of Madison, 7 Wis., 407; Hawes et al. v. Buckingham et al., 13 id., 442. The usual course is to appeal in such cases, and we suppose this to be the correct practice. See People v. Sturtevant, 5 Selden, 264; The People v. Compton et al., 1 Duer, 512-570; McCredie v. Senior, 4 Paige, 378; Buel v. Street, 9 Johns., 442.
The writ of error must be dismissed.